Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 12, 2006                                                                                          Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  130689 & (81)(82)                                                                                     Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  NORTHERN WAREHOUSING, INC.,                                                                                          Justices
  d/b/a NORTHERN FOOD SERVICE,
             Plaintiff-Appellee,
  v      	                                                           SC: 130689         

                                                                     COA: 260598          

                                                                     Court of Claims: 

  STATE OF MICHIGAN, DEPARTMENT                                       04-000239-MK 

  OF EDUCATION, 

            Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 7, 2006 judgment of the Court of Appeals
  and the motion for stay are considered. We DIRECT the parties to file supplemental
  briefs within 14 days stating whether the contract between plaintiff and the State of
  Michigan was renewed for the 2005-2006 school year or beyond.

        The application for leave to appeal and the motion for stay remain pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 12, 2006                      _________________________________________
         d0411                                                                  Clerk